EXECUTION COPY

GUARANTOR PLEDGE AGREEMENT

 

THIS GUARANTOR PLEDGE AGREEMENT (the “Pledge Agreement”), dated as of September
28, 2007, made by SCOTT DORFMAN, an individual resident of Georgia (“Guarantor”)
and CHATHAM CREDIT MANAGEMENT III, LLC, a Georgia limited liability company,
individually and as collateral agent (in such capacity, “Collateral Agent”) for
itself and the lenders from time to time signatory to the Loan Agreement
hereinafter defined (“Lenders”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Loan and Security Agreement dated as of the
date hereof by and between Innotrac Corporation, a Georgia corporation
(“Borrower”), Agent and the Persons signatory thereto from time to time as
lenders (collectively, the “Lenders”) (including all annexes, exhibits and
schedules thereto, and as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”; capitalized terms used but not defined
herein shall have the meaning set forth in the Loan Agreement), the Lenders have
agreed, subject to certain terms and conditions, to make the Term Loan to
Borrower (the “Loans”);

WHEREAS, the Pledgor has invested in and holds membership interests in Chatham
Investment Fund II, LLC (“Chatham Fund II”) and Chatham Investment Fund III, LLC
(“Chatham Fund III”; and together with Chatham Fund II, the “Chatham Funds”) as
more specifically identified and set forth in Schedule I hereto (the “Chatham
Membership Interests”);

WHEREAS, as a condition precedent to the making of the Loans pursuant to the
Loan Agreement (a) Pledgor is simultaneously herewith executing and delivering
to the Collateral Agent a Guaranty Agreement, dated the date hereof, in favor of
the Collateral Agent, for the benefit of the Lending Parties (the “Guaranty
Agreement”), guaranteeing all of the obligations of the Borrower in respect of
the Term Loan and the other Obligations, and (b) the Pledgor is required to
execute and deliver to the Collateral Agent this Pledge Agreement providing for
the pledge and grant to the Collateral Agent, for the benefit of the Agents and
Lenders, of a security interest in, among other things, the Chatham Membership
Interests;

WHEREAS, Pledgor has determined that the execution, delivery and performance of
this Pledge Agreement directly benefit, and are in the best interest of,
Pledgor;

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Lenders to make and maintain the Loans pursuant to the
Loan Agreement, Pledgor hereby agrees with the Collateral Agent as follows:

SECTION 1.   Definitions. Reference is hereby made to the Loan Agreement for a
statement of the terms thereof. All terms used in this Pledge Agreement which
are defined in the Loan Agreement or in Article 8 or Article 9 of the Uniform
Commercial Code (the “UCC”) as in effect from time to time in the State of
Georgia and which are not otherwise defined herein shall have the same meanings
herein as set forth therein.

 

 

--------------------------------------------------------------------------------

SECTION 2.   Pledge and Grant of Security Interest. As collateral security for
all of the Obligations (as defined in Section 3 hereof), Pledgor hereby pledges
and assigns to the Collateral Agent, for the benefit of the Agents and Lenders,
and grants to the Collateral Agent, for the benefit of the Agents and Lenders, a
continuing security interest in and Lien on Pledgor’s right, title and interest
in and to the following (collectively, the “Pledged Collateral”):

(a)       all Chatham Membership Interests now owned or hereafter acquired by
Pledgor in the Chatham Funds (collectively, the “Pledged Interests”), in each
case whether or not evidenced or represented by any certificated security or
other instrument, the certificates representing the Pledged Interests, and all
options and other rights, contractual or otherwise, in respect thereof
including, without limitation, (i) Pledgor’s capital account, (ii) all
participation in the profits and cash flow of the Chatham Funds arising out of
such Pledged Interests, (iii) all rights to participate as a member in the
business, affairs, decision making and management of each of the Chatham Funds,
to the extent arising out of such Pledged Interests, (iv) all allocations and
distributions of profit and loss in the Chatham Funds arising out of such
Pledged Interests, including without limitation, all dividends, distributions,
cash, instruments, investment property and other property arising out of such
interests, and (v) all other equity interests, founders fees, fees,
distributions, receivables, contract rights, general intangibles, and other
amounts now or hereafter payable in respect of, or arising out of, the Pledged
Interests; and

(b)       all proceeds (including proceeds of proceeds) of any and all of the
foregoing;

in each case, whether now owned or hereafter acquired by Pledgor and howsoever
its interest therein may arise or appear (whether by ownership, security
interest, claim or otherwise).

SECTION 3.   Security for Obligations. The security interest created hereby in
the Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (collectively,
the “Obligations”):

(a)       the Guaranteed Obligations (as defined in the Guaranty Agreement); and

(b)       the due performance and observance by Pledgor of all of Pledgor’s
obligations from time to time existing under and in respect of this Pledge
Agreement and any other Loan Documents to which Pledgor is a party.

 

SECTION 4.

Delivery of the Pledged Collateral.

(a)       All certificates currently representing the Pledged Interests shall be
delivered to the Collateral Agent on or prior to the execution and delivery of
this Pledge Agreement. All other certificates and instruments constituting
Pledged Collateral, if any, from time to time or required to be pledged to the
Collateral Agent by Pledgor pursuant to the terms of this Pledge Agreement (the
“Additional Collateral”) shall be delivered to the Collateral Agent promptly
upon (and in any event not more than five days after) receipt thereof by or on
behalf of Pledgor. All such certificates and instruments shall be held by or on
behalf of the Collateral Agent pursuant hereto and shall be delivered in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment or undated stock powers executed in blank,
all in form and substance satisfactory to the Collateral Agent. If any Pledged
Collateral of Pledgor consists of uncertificated securities, Pledgor shall cause
the Collateral Agent (or its designated custodian or nominee) to become the
registered holder thereof, or cause each issuer of such securities to agree that
it will comply with instructions originated by the Collateral Agent with respect
to such securities without further consent by Pledgor. If any Pledged Collateral
consists of security entitlements, Pledgor shall transfer such security
entitlements to the Collateral Agent (or its custodian, nominee or other
designee), or cause the applicable securities intermediary to agree that it will
comply with entitlement orders by the Collateral Agent without further consent
by Pledgor.

- 2 -

 

--------------------------------------------------------------------------------

(b)       Within five (5) days of the receipt by Pledgor of any Additional
Collateral, a pledge amendment, duly executed by Pledgor, in substantially the
form of Schedule II hereto (a “Pledge Amendment”) shall be delivered to the
Collateral Agent, in respect of the Additional Collateral that must be pledged
pursuant to this Pledge Agreement, which Pledge Amendment shall from and after
delivery thereof constitute part of Schedule I. Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Pledge Agreement and
agrees that all certificates or instruments listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder constitute
Pledged Collateral and Pledgor shall be deemed upon delivery thereof to have
made the representations and warranties set forth in Section 5 with respect to
such Additional Collateral.

(c)       If Pledgor shall receive, by virtue of Pledgor’s being or having been
an owner of any Pledged Collateral, any (i) stock, partnership or membership
interest certificate (including, without limitation, any certificate
representing a stock dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares, stock split, spin-off or split-off), promissory note or
other instrument, (ii) option or right, whether as an addition to, substitution
for, or in exchange for, any Pledged Collateral, or otherwise, (iii) dividends
payable in cash (except such dividends permitted to be retained by Pledgor
pursuant to Section 7 hereof) or in securities or other property or (iv)
dividends, distributions, cash, instruments, investment property and other
property in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus,
Pledgor shall receive such stock certificate, promissory note, instrument,
option, right, payment or distribution in trust for the benefit of the Agents
and Lenders, shall segregate it from Pledgor’s other property and shall deliver
it forthwith to the Collateral Agent in the exact form received, with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Collateral and as further collateral
security for the Obligations.

SECTION 5.   Representations and Warranties. Pledgor represents and warrants as
follows:

(a)       Pledgor has the legal capacity to execute, deliver and perform this
Agreement and the other Loan Document to which it is a party. Schedule III
hereto sets forth (A) the exact legal name of Pledgor and all other names used
by Pledgor at any time during the five years preceding the Effective Date, and
(B) Pledgor’s principal residence and each place of business and residence of
Pledgor during the five years preceding the Effective Date

(b)       The execution, delivery and performance by Pledgor of this Agreement
and the other Loan Documents to which it is a party (A) have been duly
authorized by all necessary action on the part of Pledgor, (B) do not and will
not contravene any applicable law or any contractual restriction binding on or
affecting Pledgor or any of Pledgor’s properties, and (C) do not and will not
result in or require the creation of any Lien upon or with respect to any of
Pledgor’s properties other than pursuant to this Agreement.

(c)       There is no action, suit or proceeding pending or threatened against
or otherwise affecting Pledgor before any foreign, federal, state, municipal or
other court, governmental agency, authority or regulatory body or any arbitrator
(collectively, “Governmental Authority”) (A) which challenges the validity or
enforceability of this Agreement or any of the other Loan Documents to which
Pledgor is a party, or (B) which, if adversely determined could reasonably be
expected to materially and adversely affect the condition (financial or
otherwise), income, assets or liabilities of Pledgor.

 

- 3 -

 

--------------------------------------------------------------------------------

(d)       This Agreement constitutes the legal, valid and binding obligation of
Pledgor, enforceable against Pledgor, in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws.

(e)       Pledgor is and will be at all times the legal and beneficial owner of
the Pledged Collateral free and clear of any Lien, except for the security
interest created by this Pledge Agreement and has the right and requisite
authority to pledge, assign, transfer, deliver, deposit and set over the Pledged
Collateral pledged by Pledgor to Agent as provided herein.

(f)        To the knowledge of Pledgor, all of the Pledged Interests have been
duly authorized, validly issued and are fully paid and non-assessable;

(g)       To the knowledge of Pledgor, none of the Pledged Interests has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;

(h)       The exercise by any Agent or any Lender of any of its rights and
remedies hereunder will not contravene any applicable law or any contractual
restriction binding on or affecting Pledgor or any of the properties of Pledgor
and will not result in or require the creation of any Lien upon or with respect
to any of the properties of Pledgor other than pursuant to this Agreement or the
other Loan Documents.

(i)        No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority, and no consent of any other Person, is
required to be obtained or made for (i) the due execution, delivery and
performance by Pledgor of this Pledge Agreement, (ii) the grant by Pledgor, or
the perfection, of the security interest purported to be created hereby in the
Pledged Collateral, or (iii) the exercise by the Agents or the Lenders of any of
their rights and remedies hereunder, except for the filing in the offices
described in Schedule IV hereto of UCC financing statements naming Pledgor as
debtor, the Collateral Agent as secured party and covering the Pledged
Collateral of Pledgor, to perfect the Collateral Agent’s security interests in
items of the Pledged Collateral in which such security interests are not
susceptible to perfection by possession of certificates or instruments, which
financing statements have been duly filed and except as may be required in
connection with any sale of any Pledged Collateral by laws affecting the
offering and sale of securities generally.

(j)        This Agreement creates a valid security interest in favor of the
Collateral Agent in the Pledged Collateral, as security for the Obligations. The
Collateral Agent’s having possession of the certificates, if any, representing
the Pledged Interests and all other certificates, instruments and cash
constituting Pledged Collateral from time to time, or “control” (as such term is
defined in Sections 8-106 and 9-106 of the UCC) over the Pledged Collateral and
the filing of the UCC financing statements described in Section 5(c)(iv) above
results in the perfection of such security interest. Such security interest is,
or in the case of Pledged Collateral in which Pledgor obtains rights after the
date hereof, will be, a perfected security interest subject to no Liens. All
action necessary or desirable to perfect and protect such security interest has
been duly taken, except for the Collateral Agent’s having possession of
certificates, instruments and cash constituting Pledged Collateral after the
date hereof.

 

- 4 -

 

--------------------------------------------------------------------------------

SECTION 6.   Covenants as to the Pledged Collateral. So long as any Obligation
shall remain outstanding, Pledgor will, unless the Collateral Agent shall
otherwise consent in writing:

(a)       keep adequate records concerning the Pledged Collateral and permit the
Collateral Agent or any agents, designees or representatives thereof at any time
or from time to time to examine and make copies of and abstracts from such
records;

(b)       at the Pledgor’s joint and several expense, promptly deliver to the
Collateral Agent a copy of each notice or other communication received by
Pledgor in respect of the Pledged Collateral;

(c)       at the Pledgor’s joint and several expense, defend the Collateral
Agent’s right, title and security interest in and to the Pledged Collateral
against the claims of any Person;

(d)       at the Pledgor’s joint and several expense, at any time and from time
to time, promptly execute and deliver all further instruments and documents and
take all further action that may be necessary or desirable or that the
Collateral Agent may reasonably request in order to (i) perfect and protect the
security interest purported to be created hereby in the Pledged Collateral, (ii)
enable the Collateral Agent to exercise and enforce its rights and remedies
hereunder in respect of the Pledged Collateral, or (iii) otherwise effect the
purposes of this Pledge Agreement, including, without limitation, delivering to
the Collateral Agent irrevocable proxies in respect of the Pledged Collateral;

(e)       give the Collateral Agent at least 30 days’ prior written notice of
any change in Pledgor‘s name or principal residence;

(f)        not sell, assign (by operation of law or otherwise), exchange or
otherwise dispose of any Pledged Collateral or any interest therein;

(g)       not create or suffer to exist any Lien, security interest or other
charge or encumbrance upon or with respect to any Pledged Collateral, except for
the security interest created hereby and by the other Loan Documents;

(h)       not make or consent to any amendment or other modification or waiver
with respect to any Pledged Collateral or enter into any agreement or permit to
exist any restriction with respect to any Pledged Collateral other than pursuant
to the Loan Documents; and

(i)        not take or fail to take any action which would in any manner impair
the validity or enforceability of the Collateral Agent’s security interest in
and Lien on any Pledged Collateral.

 

SECTION 7.

Voting Rights, Dividends, Etc. in Respect of the Pledged Collateral.

 

(a)

So long as no Event of Default shall have occurred and be continuing:

(i)        Pledgor may exercise any and all voting and other consensual rights
pertaining to any Pledged Collateral for any purpose not inconsistent with the
terms of this Pledge Agreement, the Loan Agreement and the other Loan Documents;
provided, however, that (A) no Pledgor will take action to obstruct, impede or
infringe upon any Agent’s or any Lender’s enforcement of their rights, benefits
and remedies under the Loan Documents, (B) Pledgor will cooperate fully with the
Agents and the Lenders in taking any action that any of them may reasonably
request in order to cause the Agents and the Lenders to obtain and enjoy the
full rights and benefits granted to them under the Loan Documents, and (C) (I)
Pledgor will exercise or refrain from exercising any such right, as the case may
be, if the Collateral Agent gives Pledgor notice that such action or inaction is
reasonably likely to have a material adverse effect on the value of any Pledged
Collateral and (II) Pledgor will give the Collateral Agent at least five (5)
Business Days’ notice of the manner in which Pledgor intends to exercise, or the
reasons for refraining from exercising, any such right which could reasonably be
expected to have a material adverse effect on the value of any of the Pledged
Collateral of Pledgor;

 

- 5 -

 

--------------------------------------------------------------------------------

(ii)       Pledgor may receive and retain any and all dividends or other
distributions paid in respect of the Pledged Collateral; provided, however, that
any and all (A) dividends paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Collateral, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Collateral shall be, and shall forthwith be delivered to the Collateral
Agent to hold as, Pledged Collateral and shall, if received by Pledgor, be
received in trust for the benefit of the Agents and Lenders, shall be segregated
from the other property or funds of Pledgor, and shall be forthwith delivered to
the Collateral Agent in the exact form received with any necessary indorsement
and/or appropriate stock powers duly executed in blank, to be held by the
Collateral Agent as Pledged Collateral and as further collateral security for
the Obligations; and

(iii)      the Collateral Agent will execute and deliver (or cause to be
executed and delivered) all such proxies and other instruments as the Pledgor
may reasonably request for the purpose of enabling the Pledgor to exercise the
voting and other rights which they are entitled to exercise pursuant to
paragraph (i) of this Section 7(a) and to receive the dividends which they are
authorized to receive and retain pursuant to paragraph (ii) of this Section
7(a).

 

(b)

Upon the occurrence and during the continuance of an Event of Default:

(i)        all rights of the Pledgor to exercise the voting and other consensual
rights which they would otherwise be entitled to exercise pursuant to paragraph
(i) of this Section 7(a) and to receive the dividends which the Pledgor would
otherwise be authorized to receive and retain pursuant to paragraph (ii) of
Section 7(a), shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights and to receive and hold as Pledged Collateral
such dividends (it being understood that this Section 7 shall not limit in any
respect the conditions to distributions and dividends set forth in the Loan
Agreement);

(ii)       without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Collateral as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Collateral,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

(iii)      all dividends and other distributions which are received by Pledgor
contrary to the provisions of paragraph (i) of this Section 7(b) shall be
received in trust for the benefit of the Agents and Lenders, shall be segregated
from other funds of Pledgor, and shall be forthwith paid over to the Collateral
Agent as Pledged Collateral in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Collateral and as further collateral security
for the Obligations.

 

- 6 -

 

--------------------------------------------------------------------------------

 

SECTION 8.

Additional Provisions Concerning the Pledged Collateral.

(a)       Pledgor (i) authorizes the Collateral Agent to execute any agreements,
instruments or other documents in Pledgor’s name and to file such agreements,
instruments or other documents in Pledgor’s name and to file such agreements,
instruments, or other documents in any appropriate filing office, for the
purpose of taking any action which the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Pledge Agreement, (ii) authorizes
the Collateral Agent to file any financing statements required hereunder or
under any other Loan Document, and any continuation statements or amendment with
respect thereto, in any appropriate filing office without the signature of
Pledgor, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed by the
Collateral Agent without the signature of Pledgor prior to the date hereof.

(b)       Pledgor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of
Pledgor and in the name of Pledgor or otherwise, in the Collateral Agent’s sole
discretion at any time and from time to time, to take any action and to execute
any instrument which the Collateral Agent may deem necessary or advisable to
accomplish the purposes of this Pledge Agreement with respect to the Pledged
Collateral of Pledgor (subject to the revocable rights of Pledgor under Section
7(a) hereof), including, without limitation, to receive, indorse and collect all
instruments made payable to Pledgor representing any dividend or other
distribution in respect of any Pledged Collateral and to give full discharge for
the same. This power is coupled with an interest and is irrevocable until all of
the Obligations are paid in full and each Commitment is terminated.

(c)       If Pledgor fails to perform any agreement or obligation contained
herein, the Collateral Agent itself may perform, or cause performance of, such
agreement or obligation, and the expenses of the Collateral Agent incurred in
connection therewith shall be payable by the Pledgor pursuant to Section 10
hereof and shall be secured by the Pledged Collateral.

(d)       Other than the exercise of reasonable care to assure the safe custody
of the Pledged Collateral while held hereunder, the Collateral Agent shall have
no duty or liability to preserve rights pertaining thereto and shall be relieved
of all responsibility for the Pledged Collateral of Pledgor upon surrendering it
or tendering surrender of it to Pledgor. The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property,
it being understood that the Collateral Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Collateral Agent has or is deemed to have knowledge of such matters,
or (ii) taking any necessary steps to preserve rights against any parties with
respect to any Pledged Collateral.

(e)       The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Pledged Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Pledged
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Pledged Collateral.

 

- 7 -

 

--------------------------------------------------------------------------------

(f)        Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may at any time in its discretion (i) without
notice to Pledgor, transfer or register in the name of the Collateral Agent or
any of its nominees any or all of the Pledged Collateral, subject only to the
revocable rights of Pledgor under Section 7(a) hereof, and (ii) exchange
certificates or instruments constituting Pledged Collateral for certificates or
instruments of smaller or larger denominations.

SECTION 9.   Remedies Upon Default. If any Event of Default shall have occurred
and be continuing:

(a)       The Collateral Agent may exercise in respect of the Pledged
Collateral, in addition to any other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party on
default under the UCC then in effect in the State of Georgia; and without
limiting the generality of the foregoing and without notice except as specified
below, sell the Pledged Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange or broker’s board or elsewhere, at such
price or prices and on such other terms as the Collateral Agent may deem
commercially reasonable. Pledgor agrees that, to the extent notice of sale shall
be required by law, at least ten (10) days’ notice to Pledgor of the time and
place of any public sale of Pledged Collateral owned by Pledgor or the time
after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(b)       Pledgor recognizes that the Collateral Agent may deem it impracticable
to effect a public sale of all or any part of the Pledged Interests or any other
securities constituting Pledged Collateral and that the Collateral Agent may,
therefore, determine to make one or more private sales of any such securities to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act
of 1933, as amended (the “Securities Act”). Pledgor further acknowledges and
agrees that any offer to sell such securities which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in the financial community (to the extent that such an offer may be
so advertised without prior registration under the Securities Act) or (ii) made
privately in the manner described above to not less than fifteen bona fide
offerees shall be deemed to involve a “public disposition” for the purposes of
Section 9-610(c) of the UCC (or any successor or similar, applicable statutory
provision) as then in effect in the State of Georgia, notwithstanding that such
sale may not constitute a “public offering” under the Securities Act, and that
the Agents and Lenders may, in such event, bid for the purchase of such
securities.

(c)       Any cash held by the Collateral Agent as Pledged Collateral and all
cash proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Pledged
Collateral may, in the discretion of the Collateral Agent, be held by the
Collateral Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Agents and Lenders pursuant
to Section 11 hereof) in whole or in part by the Collateral Agent against, all
or any part of the Obligations in such order as the Collateral Agent shall elect
consistent with the provisions of the Loan Agreement. Any surplus of such cash
or cash proceeds held by the Collateral Agent and remaining after payment in
full of all of the Obligations and the termination of the Guaranties shall be
paid over to the Pledgor or to such Person as may be lawfully entitled to
receive such surplus.

 

- 8 -

 

--------------------------------------------------------------------------------

(d)       In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which any Agent or any Lender
is legally entitled, the Pledgor be liable for the deficiency, together with
interest thereon at the highest rate specified in the Loan Agreement for
interest on overdue principal thereof or such other rate as shall be fixed by
applicable law, together with the costs of collection and the reasonable fees,
costs and expenses of any attorneys employed by any Agent and any Lender to
collect such deficiency.

 

SECTION 10.

Indemnity and Expenses.

(a)       The Pledgor agrees to defend, protect, indemnify and hold harmless the
Agents and the Lenders (and all of their respective officers, directors,
employees, attorneys, consultants and agents) from and against any and all
claims, damages, losses, liabilities, obligations, penalties, fees, costs and
expenses (including, without limitation, reasonable legal fees and other client
charges and disbursements of each Agent’s and each Lender’s counsel) incurred by
any Agent or any Lender as a result of or arising from or relating to or in
connection with this Pledge Agreement or any other Pledge Agreement, dated the
date hereof (as amended or otherwise modified from time to time, the “Other
Pledge Agreements”), made by the other holders of Equity Securities of the
Borrower in favor of the Collateral Agent for the benefit of the Agents and the
Lenders (including, without limitation, enforcement of this Pledge Agreement and
the Other Pledge Agreements), except, as to any such indemnified Person, claims,
damages, losses, liabilities, obligations, penalties, fees, costs and expenses
resulting solely and directly from such Person’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

(b)       The Pledgor agrees to pay to each Agent and each Lender upon demand
the amount of any and all costs and expenses, including the legal fees and other
client charges and disbursements of each Agent’s and each Lender’s counsel and
of any experts and agents, which such Agent or such Lender may incur in
connection with (i) the preparation, negotiation, execution, delivery,
recordation, administration, amendment, waiver or other modification or
termination of this Agreement and the Other Pledge Agreements, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Pledged Collateral (as defined herein and in the Other
Pledge Agreements), (iii) the exercise or enforcement of any of the rights of
any Agent or any Lender hereunder or under the Other Pledge Agreements, or (iv)
the failure by Pledgor to perform or observe any of the provisions hereof and
the failure by any other Person under the Other Pledge Agreements to perform or
observe any provision thereof.

SECTION 11. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied or delivered (by messenger or
by courier), if to Pledgor, to Pledgor at its address specified on Schedule III
hereto, if to the Collateral Agent, to it at its address specified in the Loan
Agreement, or as to any such Person at such other address as shall be designated
by such Person in a written notice to such other Person complying as to delivery
with the terms of this Section 11. All such notices and other communications
shall be effective (i) if mailed (by certified mail, return receipt requested),
when received or three (3) Business Days after being deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and confirmation of
such transmission is received, or (iii) if delivered (by messenger or by
courier), upon delivery.

SECTION 12. Submission to Jurisdiction; Waivers. Pledgor hereby irrevocably and
unconditionally:

 

- 9 -

 

--------------------------------------------------------------------------------

(a)       Submits for Pledgor and the property of Pledgor in any action, suit or
proceeding relating to this Pledge Agreement or any other Loan Document to which
Pledgor is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the courts of the
State of Georgia, the courts of the United States of America for the Southern
District of Georgia, and appellate courts thereof;

(b)       Agrees that any such action, suit or proceeding may be brought in such
courts and waives any objection that Pledgor may now or hereafter have to the
venue of any such action, suit or proceeding in any such court or that such
action, suit or proceeding was brought in an inconvenient court and agrees not
to plead or claim the same;

(c)       Consents to the service of any and all process in any such action,
suit or proceeding by the mailing of copies of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
Pledgor, at Pledgor’s address set forth in Section 11 hereof or at such other
address of which the Collateral Agent shall have been notified pursuant thereto;

(d)       To the extent that Pledgor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to Pledgor or the property of Pledgor,
Pledgor hereby irrevocably waives such immunity in respect of the obligations of
Pledgor under this Pledge Agreement;

(e)       Agrees that nothing herein shall affect the right of the Collateral
Agent to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

(f)        Waives any right Pledgor may have to claim or recover in any legal
action or proceeding referred to in this Section 12 any special, exemplary,
punitive or consequential damages.

 

SECTION 13.

Obligation Unconditional; Continuing Security Interest.

(a)       All rights and interests of the Agents and the Lenders hereunder, and
all agreements and obligations of the Pledgor hereunder, shall remain in full
force and effect and shall be absolute and unconditional irrespective of:
(i) any lack of validity or enforceability of any Guaranty, the Loan Agreement
or any other Loan Document, (ii) any change in the time, manner or place of
payment of, or in any other term in respect of, all or any of the Obligations,
or any other amendment or waiver of or any consent to departure from any Loan
Document, (iii) any exchange or release of, or non-perfection of any lien on or
security interest in, any collateral for any of the Obligations, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Obligations, or (iv) any other circumstance which might otherwise
constitute a defense available to, or a discharge of, a borrower, Pledgor or
other obligor in respect of the Obligations.

(b)       Pledgor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation by Borrower,
(iii) notice of any actions taken by any Agent, any Lender, Borrower or any
other Person under any Loan Document or any other agreement, document or
instrument relating thereto, (iv) all other notices, demands and protests, and
all other formalities of every kind in connection with the enforcement of the
Obligations, the omission of or delay in which, but for the provisions of this
subsection (b), might constitute grounds for relieving Pledgor of any of the
Pledgor’s obligations hereunder and (v) any requirement that any Agent or any
Lender protect, secure, perfect or insure any security interest or other lien on
any property subject thereto or exhaust any right or take any action against
Borrower or any other Person or any collateral.

 

- 10 -

 

--------------------------------------------------------------------------------

SECTION 14. JURY TRIAL WAIVER. THE PLEDGOR AND THE COLLATERAL AGENT (BY ITS
ACCEPTANCE OF THIS PLEDGE AGREEMENT) HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING THIS PLEDGE AGREEMENT, ANY LOAN DOCUMENT OR ANY AMENDMENT,
MODIFICATION OR OTHER DOCUMENT NOW OR HEREAFTER DELIVERED IN CONNECTION WITH ANY
OF THE FOREGOING, AND AGREE THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

SECTION 15.

Miscellaneous.

(a)       No amendment of any provision of this Pledge Agreement shall be
effective unless it is in writing and signed by the Pledgor and by the
Collateral Agent (except as otherwise expressly provided in Section 4(b)
hereof), and no waiver of any provision of this Pledge Agreement, and no consent
to any departure by the Pledgor therefrom, shall be effective unless it is in
writing and signed by the Collateral Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

(b)       No failure on the part of any Agent or any Lender to exercise, and no
delay in exercising, any right hereunder or under any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies of the Agents and Lenders provided herein
and in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law. The rights of the Agents
and Lenders under any Loan Document against any party thereto are not
conditional or contingent on any attempt by the Agents and Lenders to exercise
any of its rights under any other Loan Document against such party or against
any other Person, including, but not limited to, the Pledgor.

(c)       Any provision of this Pledge Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

(d)       This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations and the termination of the
Guaranties in accordance with their terms, and (ii) be binding on the Pledgor’s
and, by its acceptance hereof, the Collateral Agent, and their respective
successors and assigns and shall inure, together with all rights and remedies of
the Agents and the Lenders hereunder, to the benefit of the Agents and the
Lenders and their respective successors, transferees and assigns. Without
limiting the generality of clause (ii) of the immediately preceding sentence,
the Collateral Agent may assign or otherwise transfer its rights and obligations
under this Pledge Agreement and any other Loan Document to any other Person
appointed as successor Collateral Agent, and such other Person shall thereupon
become vested with all of the benefits in respect thereof granted to the
Collateral Agent herein or otherwise. Upon any such assignment or transfer, all
references in this Pledge Agreement to the Collateral Agent shall mean the
assignee of the Collateral Agent. None of the rights or obligations of the
Pledgor hereunder may be assigned or otherwise transferred without the prior
written consent of the Collateral Agent, and any such assignment or transfer
shall be null and void.

 

- 11 -

 

--------------------------------------------------------------------------------

(e)       Upon the satisfaction in full of the Obligations and the termination
of the Guaranty, (i) this Pledge Agreement and the security interest created
hereby shall terminate and all rights to the Pledged Collateral shall revert to
the Pledgor, and (ii) the Collateral Agent will, upon the Pledgor’s request and
at the Pledgor’s expense, (A) return to the Pledgor such of the Pledged
Collateral as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and (B) execute and deliver to the Pledgor,
without recourse, representation or warranty, such documents as the Pledgor
shall reasonably request to evidence such termination, all without any
representation, warranty or recourse whatsoever.

(f)        This Agreement shall be governed by and construed in accordance with
the laws of the State of Georgia, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Pledged Collateral are governed by the law of a jurisdiction other
than the State of Georgia.

(g)       This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement.

[Signature Page Follows]

 

 

- 12 -

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Pledgor has caused this Guarantor Pledge Agreement to be
executed and delivered on the date first above written.

PLEDGOR:

 

 

/s/ Scott D. Dorfman          
SCOTT D. DORFMAN

 

 

ACCEPTED AND AGREED:

 

CHATHAM CREDIT MANAGEMENT III, LLC

as Collateral Agent

 

By: /s/ Chatham Credit Management III, LLC          

Name:

Title:

 

 

--------------------------------------------------------------------------------